Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 1 of 8 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Ray Ballister, Jr., Esq., SBN 111282
          Phyl Grace, Esq., SBN 171771
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                             UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA


          Nehemiah Kong,                           Case No.

                  Plaintiff,
                                                Complaint For Damages And
            v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
          Steven Gerschultz, in individual         Act; Unruh Civil Rights Act
       and representative capacity as
          trustee of the Gerschultz Family
       Trust;
          Christina Peng Gerschultz, in
       individual and representative
          capacity as trustee of the Gerschultz
       Family Trust; and Does 1-10,
               Defendants.

           Plaintiff Nehemiah Kong complains of Steven Gerschultz, in individual
   and representative capacity as trustee of the Gerschultz Family Trust;
   Christina Peng Gerschultz, in individual and representative capacity as trustee
   of the Gerschultz Family Trust; and Does 1-10 (“Defendants”), and alleges as
   follows:




                                              
                                               
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 2 of 8 Page ID #:2
      

        PARTIES:
        1. Plaintiff is a California resident with physical disabilities. He is a
    paraplegic who suffers from Polio. He uses a wheelchair for mobility. He has a
    specially equipped van with a ramp that deploys out of the passenger side of
    his van.
        2. Defendant Steven Gerschultz, in individual and representative capacity
    as trustee of the Gerschultz Family Trust, owned the real property located at
    or about 3620 Katella Avenue, Los Alamitos, California, in December 2018.
        3. Defendant Christina Peng Gerschultz, in individual and representative
   capacity as trustee of the Gerschultz Family Trust, owned the real property
   located at or about 3620 Katella Avenue, Los Alamitos, California, in
   December 2018.
       4. Defendant Steven Gerschultz, in individual and representative capacity
   as trustee of the Gerschultz Family Trust, owns the real property located at or
   about 3620 Katella Avenue, Los Alamitos, California, currently.
       5. Defendant Christina Peng Gerschultz, in individual and representative
   capacity as trustee of the Gerschultz Family Trust, owns the real property
   located at or about 3620 Katella Avenue, Los Alamitos, California, currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.


                                             
                                              
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 3 of 8 Page ID #:3
      

        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       10.Plaintiff went to the property in December 2018 to eat at Rustic Eats
   (“Restaurant”) with the intention to avail himself of its goods or services,
   motivated in part to determine if the defendants comply with the disability
   access laws.
       11.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       13.Even though there was a parking space marked and reserved for persons
   with disabilities directly in front of the Restaurant during Plaintiff’s visit, the
   only van parking stall and access aisle were not level with each other because
   there was a built up curb ramp running into the access aisle.
       14.This curb ramp caused slopes greater than 2.1%.
       15.Currently, the parking stall and access aisle are not level with each other.
       16.Defendants have failed to maintain in operable working condition those


                                                
                                                 
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 4 of 8 Page ID #:4
      

    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        17.Plaintiff personally encountered this barrier.
        18.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        19.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        20.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       21.For example, there are numerous paint/stripe companies that will come
   and stripe a level parking stall and access aisle and install proper signage on
   rapid notice, with very modest expense, sometimes as low as $300 in full
   compliance with federal and state access standards.
       22.Plaintiff will return to the Restaurant to avail himself of its goods or
   services and to determine compliance with the disability access laws. He is
   currently deterred from doing so because of his knowledge of the existing
   barriers. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       23.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that


                                                
                                                 
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 5 of 8 Page ID #:5
      

    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        24.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       25.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,   facilities,   privileges,    advantages,     or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are


                                               
                                                
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 6 of 8 Page ID #:6
      

                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        26.Under the 2010 Standards, access aisles shall be at the same level as the
    parking spaces they serve. Changes in level are not permitted. 2010 Standards
    502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
   502.4.
       27.Here, the failure to provide level van parking stall is a violation of the
   law.
       28.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       29.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       30.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       31.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this


                                               
                                                
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 7 of 8 Page ID #:7
      

    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        32.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        33.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       34.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.





                                               
                                                
      Complaint
      
Case 8:19-cv-00015-AG-DFM Document 1 Filed 01/04/19 Page 8 of 8 Page ID #:8
      

        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: December 31, 2018         CENTER FOR DISABILITY ACCESS
 
 
                                     By: ____________________________________
                                           Chris Carson, Esq.
                                             Attorney for plaintiff
 





















                                             
                                              
      Complaint
      
